Title: To Thomas Jefferson from Samuel Richardet, 12 October 1802
From: Richardet, Samuel
To: Jefferson, Thomas


          
            Sir
            Philadelphia Octr. the 12. 1802
          
          I take the liberty to address you from having the Honneur of Knowing the President of the U:S: at the time I lived with Theos: Cazenove’s Esqr. as is Steward till I want in business, Mr: Petit succeed me at Mr: Cazenovs
          my Wife & Daughters have gone to England, been hout of business; my wiches is to devote my self to the manegement of some Gentelman family if your Excellence or aney of your friends ad such imployment will Exert my self to please I am
          Sir Your Very Humble Servant
          
            Samuel Richardet
          
        